DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-21, 23, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 is rejected because “said applying...a tactile vibratory treatment” lacks proper antecedent basis given that the limitation was removed from Claim 9.  Claim 33 appears to have a similar issue.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.  
Claims 1-4, 6, 28-29 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200487 to Ramdas et al. “Ramdas” in view of NPL “Acute effects of therapeutic 1 MHz ultrasound on nasal unblocking of subjects with chronic rhinosinusitis” to Rocha et al. “Rocha”, NPL “Therapeutic ultrasound as treatment for chronic rhinosinusitis: preliminary observations” to Young et al. "Young, U.S. Publication No. 2006/0149343 to Altshuler et al. “Altshuler” and U.S. Publication No. 2012/0116364 to Houser et al. “Houser”.  
With respect to Claims 1-3 and 34, Ramdas discloses a portable electronic therapy device (e.g. for pain management, healing, fitness, cosmetic and topical delivery related applications) including automatic controlled application of energies along with feedback control using sensors for improved synergistic effects for optimal therapeutic results (Abstract).  In one embodiment, Ramdas discloses where the different kinds of energies include ultrasound and heat (Paragraphs [0001]-[0004], [0009]-[0014] and [0024]) to provide a synergistic effect leading to better and faster treatment (Paragraphs [0025]-[0031] and [0065]).  Ramdas explains that the ultrasound is delivered continuously (e.g. 100% duty cycle) or pulsed (Paragraph [0034]) within a range of .5 MHz to 10 MHz, utilizes intensities within the range of .05 W/cm2 to 3 W/cm2 Ramdas’ system would include steps of receiving electrical power from a power source, generating an electrical signal in a range of about 20 KHz to about 5 MHz, converting the electrical energy into ultrasonic energy and applying the applicator to the skin of the user in its broadest reasonable interpretation.  Examiner also notes that while Ramdas does not explicitly state where the combined treatment “reduces biofilm”, one skilled in the art would readily understand that use of the device to promote wound repair (e.g. healing) would reduce biofilms (e.g. infections) in a wound in its broadest reasonable interpretation.
Nonetheless, Rocha discloses a therapeutic ultrasound system and method for treating chronic rhinosinusitis (CRS) using continuous (e.g. 100% duty cycle) 1 MHz, 1 W/cm2 ultrasound application in the maxillary sinuses and nasal septum (Abstract; Page 8, Introduction).  Examiner notes that in order to apply (e.g. transmit) the aforementioned ultrasonic energy that is converted to ultrasonic energy via an electrical signal, Rocha's device must have a power source to provide electrical energy.  Rocha explains that an ultrasound gel was placed over the maxillary sinuses and nasal septum prior to ultrasound application (Page 9).  Such gel application would read on the limitation of applying the applicator to the skin of the user to enable transmission of ultrasound energy as claimed.  Examiner notes that Rocha’s system and method would also reduce biofilms in its broadest reasonable interpretation.  
For example, Young discloses wherein bacterial biofilms have been implicated in the pathogenesis of CRS and wherein ultrasound has been effective in disrupting (e.g. reducing) such biofilms (Abstract).  Young also discloses wherein the ultrasound application included, for example, pulsed ultrasound at 1 MHz with a pulse duration of 1 ms, pulse interval of 9 ms and a pulse intensity of 1 and .5 W/cm2 applied to the maxillary and frontal sinuses (Page 496).  
Ramdas on other parts of the body as conventionally described by Rocha and Young in order to reduce biofilms.  Such a modification merely involves use of a known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device ready for improvement to yield predictable results.  Alternatively, Examiner notes that it would have been obvious to try Ramdas’ device on other parts of the body to reduce biofilm with a reasonable expectation of success (e.g. taught by Rocha and Young) to provide treatment to a user.    
However, Ramdas as modified, does not expressly disclose wherein the portable device comprises a skin contact sensing means to apply energy and vibrations when proper skin contact is determined (e.g. threshold) and a haptic feedback means (e.g. tactile vibratory device) so that the user feels vibrations when the device is active as now claimed.  
As for the contact sensor, Altshuler teaches from within a similar field of endeavor with respect to cosmetic treatment systems and methods where “contact sensors” may be used to enhance treatment (Abstract).  Altshuler explains "As an alternative to the optical methods of determining contact, electrical methods can be used to detect contact between element 1704 and a patient's skin 1701...Contact can be determined by measuring resistance (or capacitance) between the contacts.  Treatment source 510 would be activated when the resistance (or capacitance) was within a selected range (i.e., a range typical for skin).  In another embodiment, contacts 1720 may be magnetic sensors...Alternatively, contacts 1720 can be conventional load cells to determine contact with skin surface 1701.  Contacts, sensors, pins, buttons, or other mechanical sensors that allow for the resistance or capacitance may be preferred to ensure that the contact is with the skin and not with another surface, for example, a mirror or countertop” (Paragraph [0145]).  Examiner notes that measuring capacitance between sensors would include Altshuler also suggests that the treatment system may include an output device located outside or within handpiece for user feedback (e.g. audio, optical, sensory or other feedback) (Paragraph [0069]).  
	Prior to the effective filing, one skilled in the art would have been motivated to include the conventional feedback and safety components described by Altshuler in order to enhance treatment (Altshuler-Abstract) and improve user safety.  
	As for the specific sensory feedback means within the handpiece for user feedback, Altshuler does not specify that the sensory feedback means is a vibratory device as now claimed.  
Houser teaches from within a similar field of endeavor with respect to ultrasound therapeutic devices (Abstract; Paragraph [0025]) wherein a vibratory motor is provided to provide haptic feedback when the device is operating (Paragraphs [0035]-[0038]).  Examiner notes that the vibrations created by the vibratory motor would allow the user to feel the vibrations in its broadest reasonable interpretation in light of Applicant’s specification.  
Accordingly, it would have been obvious to a person skilled in the art to have further modified the treatment device described by Ramdas as modified to include conventional vibratory components (e.g. haptic vibrator) described by Houser in order to enhance treatment and improve user safety.  Examiner notes that the modified treatment device would transmit tactile vibratory energy and ultrasound energy coextensively in its broadest reasonable interpretation.  Furthermore, such a modification merely involves a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Rocha would appear to implicitly reduce at least a portion of MRSA and MSSA present in the targeted area of the body.  
As for Claims 28-29, Examiner notes that a pulsed treatment as described above is considered to be a modulated application of ultrasound with equal frequency steps (e.g. on/off) in its broadest reasonable interpretation.  
With respect to Claims 35-37, Houser explains that the vibration generator make take the form of a variety of conventionally known haptic indicators such as, for example, a reciprocating or oscillating weight, a rotating weight located eccentric to an axis of rotation and rotatable by a motor or a piezoelectric element (Paragraphs [0037]-[0038]).  Accordingly, it would have been obvious to a person skilled in the art to have modified the vibration means to be any of the conventionally known vibrators described by Houser as such a modification merely involves a simple substation of one known vibration means for another to yield predictable results.  

Claims 28-29 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Altshuler and Houser as applied to claim 1 above, and further in view of U.S. Publication No. 20090043293 to Pankratov et al. “Pankratov”.  
As for Claims 28-29, Examiner notes that the modified device described Ramdas, Rocha, Young, Altshuler and Houser is considered to modulate the ultrasound treatment in its broadest reasonable interpretation. 
 Pankratov teaches from within a similar field of endeavor with respect to skin or body treatment devices (Abstract) where one or more applicators are coupled to the skin or body to simultaneously treat the area of the subject (Abstract; Paragraphs [0002], [0006]-[0008], [0023], [0048] and [0052]).  Pankratov explains that the treatment comprises one or more of EM radiation, electrical stimulation, light stimulation (e.g. phototherapy), ultrasound emission, acoustic shock, or massage (Paragraph [0023]) and that the treatment energy may be modulated/adjusted (e.g. increasing/decreasing) (Paragraph [0028]) depending on the patient’s condition (Paragraphs [0028] and [0034]).  
Accordingly, it would have been obvious to a person skilled in the art to have modulated the treatment energy in any conventionally known matter, such as, described by Pankratov as such a modification merely involves optimizing a treatment protocol based on the patient’s condition.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Altshuler and Houser as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0130618 to Ron Edoute et al. “Ron Edoute”.  
As for Claim 30, Ramdas, Rocha, Young, Ron Edoute and Altshuler discloses a multi-modal treatment device as described above.  However, the art of record does not appear to specify applying pulsed electromagnetic field treatment (PEMF) and/or electroshock treatment in combination with the aforementioned ultrasound treatment as claimed.  
Ron Edoute teaches from within a similar field of endeavor with respect to multi-modal treatment systems and methods where PEMF may be provided (Abstract).  Ron Edoute explains “PEMF works in few ways.  Due to the radiation absorbed in the tissue, it can be heated to various temperatures, depending on the power applied, the frequency transmitted, and more importantly, the tissue characteristics.  Eventually, the tissue can be warmed...” (Paragraph [0005]).  Furthermore, Ron Edoute discloses where PEMF has been used to improve wound healing (Paragraph [0012]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the treatment device described by Ramdas, particularly the thermal treatment means to be a PEMF means described by Ron Edoute in order to enhance/improve the multi-modal treatment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results and/or a simple substitution of one known tissue heating means for another to yield predictable results (MPEP 2143).  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Altshuler and Houser as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0298744 to Altshuler et al. “Altshuler 2”.  
As for Claim 31, Ramdas, Rocha, Young, Altshuler and Houser discloses a multi-modal treatment device as described above.  However, the art of record does not appear to include a means to determine if the applicator is aligned with the target as now claimed.  
Altshuler 2 teaches from within a similar field of endeavor with respect to ultrasound treatment (Paragraph [0004]) wherein prior to the initiation of ultrasound treatment, the system determines if it is safe and/or efficient (e.g. transducer positioned correctly or “aligned” with the target) to deliver energy to the target site via ultrasound imaging (Paragraphs [0014]-[0016], [0076] and [0085]-[0087] and [0103]-[0104]).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the multi-modal treatment device as described by Ramdas, Rocha, Young, Altshuler and Houser to determine if the treatment means is over the target (e.g. properly positioned) as described by Altshuler 2 in order to increase/enhance patient safety.  Moreover, such a modification merely involves combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 7, 9-12, 14, 18-21, 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200487 to Ramdas et al. “Ramdas” in view of NPL “Acute effects of therapeutic 1 MHz ultrasound on nasal unblocking of subjects with chronic rhinosinusitis” to Rocha et al. “Rocha”, NPL “Therapeutic ultrasound as treatment for chronic rhinosinusitis: preliminary observations” to Young et al. "Young, U.S. Publication No. 2011/0130618 to Ron Edoute et al. “Ron Edoute” and U.S. Publication No. 2006/0149343 to Altshuler et al. “Altshuler”.  
With respect to Claims 7, 9-11, 18-20 and 32, Ramdas discloses a portable electronic therapy device (e.g. for pain management, healing, fitness, cosmetic and topical delivery related applications) including automatic controlled application of energies along with feedback control using sensors for improved synergistic effects for optimal therapeutic results (Abstract).  In one embodiment, Ramdas discloses where the different kinds of energies include ultrasound and heat (Paragraphs [0001]-[0004], [0009]-[0014] and [0024]) to provide a synergistic effect leading to better and faster treatment (Paragraphs [0025]-[0031] and [0065]).  Ramdas explains that the ultrasound is delivered continuously (e.g. 100% duty cycle) or pulsed (Paragraph [0034]) within a range of .5 MHz to 10 MHz, utilizes intensities within the range of .05 W/cm2 to 3 W/cm2 (Paragraph [0047]) and may be delivered simultaneously with the thermal treatment (Paragraph [0090]).  Examiner notes that in order to apply the ultrasound in the aforementioned manner, Ramdas’ system would include steps of receiving electrical power from a power source, generating an electrical signal in a range of about 20 KHz to about 5 MHz, converting the electrical energy into ultrasonic energy and applying the applicator to the skin of the user in its Ramdas does not explicitly state where the combined treatment “reduces biofilm”, one skilled in the art would readily understand that use of the device to promote wound repair (e.g. healing) would reduce biofilms (e.g. infections) in the wound in its broadest reasonable interpretation.
Rocha discloses a therapeutic ultrasound system and method for treating chronic rhinosinusitis (CRS) using continuous (e.g. 100% duty cycle) 1 MHz, 1 W/cm2 ultrasound application in the maxillary sinuses and nasal septum (Abstract; Page 8, Introduction).  Examiner notes that in order to apply (e.g. transmit) the aforementioned ultrasonic energy that is converted to ultrasonic energy via an electrical signal, Rocha's device must have a power source to provide electrical energy.  Rocha explains that an ultrasound gel was placed over the maxillary sinuses and nasal septum prior to ultrasound application (Page 9).  Such gel application would read on the limitation of applying the applicator to the skin of the user to enable transmission of ultrasound energy as claimed.  Examiner notes that Rocha’s system and method would reduce biofilms in its broadest reasonable interpretation.  
For example, Young discloses wherein bacterial biofilms have been implicated in the pathogenesis of CRS and wherein ultrasound has been effective in disrupting (e.g. reducing) such biofilms (Abstract).  Young also discloses wherein the ultrasound application included, for example, pulsed ultrasound at 1 MHz with a pulse duration of 1 ms, pulse interval of 9 ms and a pulse intensity of 1 and .5 W/cm2 applied to the maxillary and frontal sinuses (Page 496).  
Accordingly, it would have been obvious to a person skilled in the art to have used the combined ultrasound and thermal therapy device described by Ramdas on other parts of the body as conventionally described by Rocha and Young in order to reduce biofilms.  Such a modification merely involves use of a known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device ready for Ramdas’ device on other parts of the body to reduce biofilm with a reasonable expectation of success (e.g. taught by Rocha and Young).  
However, Ramdas does not expressly disclose wherein the portable, multi-modal treatment device includes other types of treatments such as pulsed electromagnetic field treatment (PEMF) and electroshock treatment as claimed.  In addition, Ramdas does not expressly disclose wherein the portable device comprises a skin contact sensing means to apply energy and vibrations when proper skin contact is determined (e.g. threshold).  
Ron Edoute teaches from within a similar field of endeavor with respect to multi-modal treatment systems and methods where PEMF may be provided (Abstract).  Ron Edoute explains “PEMF works in few ways.  Due to the radiation absorbed in the tissue, it can be heated to various temperatures, depending on the power applied, the frequency transmitted, and more importantly, the tissue characteristics.  Eventually, the tissue can be warmed...” (Paragraph [0005]).  Furthermore, Ron Edoute discloses where PEMF has been used to improve wound healing (Paragraph [0012]).  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the treatment device described by Ramdas, particularly the thermal treatment means to be a PEMF means described by Ron Edoute in order to enhance/improve the multi-modal treatment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results and/or a simple substitution of one known tissue heating means for another to yield predictable results (MPEP 2143).  
As for the contact sensor, Altshuler teaches from within a similar field of endeavor with respect to cosmetic treatment systems and methods where “contact sensors” may be used to enhance treatment (Abstract).  Altshuler explains "As an alternative to the optical methods of determining contact, electrical methods can be used to detect contact between element 1704 and a patient's skin 1701...Contact can be determined by measuring resistance (or capacitance) between the contacts.  Treatment source 510 would be activated when the resistance (or capacitance) was within a selected range (i.e., a range typical for skin).  In another embodiment, contacts 1720 may be magnetic sensors...Alternatively, contacts 1720 can be conventional load cells to determine contact with skin surface 1701.  Contacts, sensors, pins, buttons, or other mechanical sensors that allow for the resistance or capacitance may be preferred to ensure that the contact is with the skin and not with another surface, for example, a mirror or countertop” (Paragraph [0145]).  Examiner notes that measuring capacitance between sensors would include an impedance measurement in its broadest reasonable interpretation.  Furthermore, the above reference to the selected range is considered to read on a threshold in its broadest reasonable interpretation.  Altshuler also suggests that the treatment system may include an output device located outside or within handpiece for user feedback (e.g. audio, optical, sensory or other feedback) (Paragraph [0069]).  
	Prior to the effective filing, one skilled in the art would have been motivated to include the conventional feedback and safety components described by Altshuler in order to enhance treatment (Altshuler-Abstract) and improve user safety.  

Regarding the specific type of biofilm in Claims 12, 14, 21 and 23, Examiner notes that biofilms such as MRSA and MSSA appear to be correlated with CRS and would be present in the nasal cavity of patient’s suffering from extreme and mild forms of CRS.  Thus, by treating CRS with therapeutic ultrasound, Rocha would appear to implicitly reduce at least a portion of MRSA and MSSA present in the targeted area of the body.  

s 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Ron Edoute and Altshuler as applied to claim 9 above, and further in view of U.S. Publication No. 20090043293 to Pankratov et al. “Pankratov”.  
As for Claims 33, Examiner notes that the modified, multi-modal treatment device as described Ramdas, Rocha, Young, Ron Edoute and Altshuler does not specify other types of treatment such as electroshock treatment.  
Nonetheless, Pankratov teaches from within a similar field of endeavor with respect to skin or body treatment devices (Abstract) where one or more applicators are coupled to the skin or body to simultaneously treat the area of the subject (Abstract; Paragraphs [0002], [0006]-[0008], [0023], [0048] and [0052]).  Pankratov explains that the treatment comprises one or more of EM radiation, electrical stimulation, light stimulation (e.g. phototherapy), ultrasound emission, acoustic shock, or massage (Paragraph [0023]) and that the treatment energy may be modulated/adjusted (e.g. increasing/decreasing) (Paragraph [0028]) depending on the patient’s condition (Paragraphs [0028] and [0034]).  
Accordingly, it would have been obvious to a person skilled in the art to have included other types of multi-modal treatment in any conventionally known matter, such as, described by Pankratov as such a modification merely involves optimizing a treatment protocol based on the patient’s condition.  

Alternate Rejections: 
Claims 1-4, 6-7, 28-29 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, U.S. Publication No. 2014/0084949 to Smith et al. “Smith” and Houser.  
With respect to Claims 1-3 and 34, Ramdas discloses a portable electronic therapy device (e.g. for pain management, healing, fitness, cosmetic and topical delivery related Ramdas discloses where the different kinds of energies include ultrasound and heat (Paragraphs [0001]-[0004], [0009]-[0014] and [0024]) to provide a synergistic effect leading to better and faster treatment (Paragraphs [0025]-[0031] and [0065]).  Ramdas explains that the ultrasound is delivered continuously (e.g. 100% duty cycle) or pulsed (Paragraph [0034]) within a range of .5 MHz to 10 MHz, utilizes intensities within the range of .05 W/cm2 to 3 W/cm2 (Paragraph [0047]) and may be delivered simultaneously with the thermal treatment (Paragraph [0090]).  Examiner notes that in order to apply the ultrasound in the aforementioned manner, Ramdas’ system would include steps of receiving electrical power from a power source, generating an electrical signal in a range of about 20 KHz to about 5 MHz, converting the electrical energy into ultrasonic energy and applying the applicator to the skin of the user in its broadest reasonable interpretation.  Examiner also notes that while Ramdas does not explicitly state where the combined treatment “reduces biofilm”, one skilled in the art would readily understand that use of the device to promote wound repair (e.g. healing) would reduce biofilms (e.g. infections) in a wound in its broadest reasonable interpretation.
Nonetheless, Rocha discloses a therapeutic ultrasound system and method for treating chronic rhinosinusitis (CRS) using continuous (e.g. 100% duty cycle) 1 MHz, 1 W/cm2 ultrasound application in the maxillary sinuses and nasal septum (Abstract; Page 8, Introduction).  Examiner notes that in order to apply (e.g. transmit) the aforementioned ultrasonic energy that is converted to ultrasonic energy via an electrical signal, Rocha's device must have a power source to provide electrical energy.  Rocha explains that an ultrasound gel was placed over the maxillary sinuses and nasal septum prior to ultrasound application (Page 9).  Such gel application would read on the limitation of applying the applicator to the skin of the user to enable Rocha’s system and method would also reduce biofilms in its broadest reasonable interpretation.  
For example, Young discloses wherein bacterial biofilms have been implicated in the pathogenesis of CRS and wherein ultrasound has been effective in disrupting (e.g. reducing) such biofilms (Abstract).  Young also discloses wherein the ultrasound application included, for example, pulsed ultrasound at 1 MHz with a pulse duration of 1 ms, pulse interval of 9 ms and a pulse intensity of 1 and .5 W/cm2 applied to the maxillary and frontal sinuses (Page 496).  
Accordingly, it would have been obvious to a person skilled in the art to have used the combined ultrasound and thermal therapy device described by Ramdas on other parts of the body as conventionally described by Rocha and Young in order to reduce biofilms.  Such a modification merely involves use of a known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device ready for improvement to yield predictable results.  Alternatively, Examiner notes that it would have been obvious to try Ramdas’ device on other parts of the body to reduce biofilm with a reasonable expectation of success (e.g. taught by Rocha and Young) to provide treatment to a user.    
However, Ramdas as modified, does not expressly disclose wherein the portable device comprises a skin contact sensing means to apply energy and vibrations when proper skin contact is determined (e.g. threshold) and a haptic feedback means (e.g. tactile vibratory device) so that the user feels vibrations when the device is active as now claimed.  
As for the contact sensor, Smith discloses an ultrasound delivery device (Fig. 11) configured to propagate targeted ultrasonic energy (via transducer 62) to the skin for cosmetic and/or therapeutic purposes (Paragraph [0042]).  Examiner notes that the device is handheld in its broadest reasonable interpretation and Fig. 11 depicts an applicator in acoustic contact with a treatment site.  Smith also discloses wherein the device includes an impedance sensor (20 in 
Prior to the effective filing, one skilled in the art would have been motivated to include the conventional feedback and safety components described by Smith in order to enhance treatment and improve user safety.  
	As for a sensory feedback means within the handpiece for user feedback, Houser teaches from within a similar field of endeavor with respect to ultrasound therapeutic devices (Abstract; Paragraph [0025]) wherein a vibratory motor is provided to provide haptic feedback when the device is operating (Paragraphs [0035]-[0038]).  Examiner notes that the vibrations created by the vibratory motor would allow the user to feel the vibrations in its broadest reasonable interpretation in light of Applicant’s specification.  
Accordingly, it would have been obvious to a person skilled in the art to have further modified the treatment device described by Ramdas as modified to include conventional vibratory components (e.g. haptic vibrator) described by Houser in order to enhance treatment and improve user safety.  Examiner notes that the modified treatment device would transmit tactile vibratory energy and ultrasound energy coextensively in its broadest reasonable interpretation.  Furthermore, such a modification merely involves a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Regarding the specific type of biofilm in Claims 4 and 6, Examiner notes that biofilms such as MRSA and MSSA appear to be correlated with CRS and would be present in the nasal cavity of patient’s suffering from extreme and mild forms of CRS.  Thus, by treating CRS with Rocha would appear to implicitly reduce at least a portion of MRSA and MSSA present in the targeted area of the body.  
As for Claims 28-29, Examiner notes that a pulsed treatment as described above is considered to be a modulated application of ultrasound with equal frequency steps (e.g. on/off) in its broadest reasonable interpretation.  
With respect to Claims 35-37, Houser explains that the vibration generator make take the form of a variety of conventionally known haptic indicators such as, for example, a reciprocating or oscillating weight, a rotating weight located eccentric to an axis of rotation and rotatable by a motor or a piezoelectric element (Paragraphs [0037]-[0038]).  Accordingly, it would have been obvious to a person skilled in the art to have modified the vibration means to be any of the conventionally known vibrators described by Houser as such a modification merely involves a simple substation of one known vibration means for another to yield predictable results.  

Claims 28-29 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Smith and Houser as applied to claim 1 above, and further in view of U.S. Publication No. 20090043293 to Pankratov et al. “Pankratov”.  
As for Claims 28-29, Examiner notes that the modified device described Ramdas, Rocha, Young, Smith and Houser is considered to modulate the ultrasound treatment in its broadest reasonable interpretation. 
Nonetheless, Pankratov teaches from within a similar field of endeavor with respect to skin or body treatment devices (Abstract) where one or more applicators are coupled to the skin or body to simultaneously treat the area of the subject (Abstract; Paragraphs [0002], [0006]-[0008], [0023], [0048] and [0052]).  Pankratov explains that the treatment comprises one or 
Accordingly, it would have been obvious to a person skilled in the art to have modulated the treatment energy in any conventionally known matter, such as, described by Pankratov as such a modification merely involves optimizing a treatment protocol based on the patient’s condition.  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Smith and Houser as applied to claim 1 above, and further in view of U.S. Publication No. 2011/0130618 to Ron Edoute et al. “Ron Edoute”.  
As for Claim 30, Ramdas, Rocha, Young, Smith and Houser discloses a multi-modal treatment device as described above.  However, the art of record does not appear to specify applying pulsed electromagnetic field treatment (PEMF) and/or electroshock treatment in combination with the aforementioned ultrasound treatment as claimed.  
Ron Edoute teaches from within a similar field of endeavor with respect to multi-modal treatment systems and methods where PEMF may be provided (Abstract).  Ron Edoute explains “PEMF works in few ways.  Due to the radiation absorbed in the tissue, it can be heated to various temperatures, depending on the power applied, the frequency transmitted, and more importantly, the tissue characteristics.  Eventually, the tissue can be warmed...” (Paragraph [0005]).  Furthermore, Ron Edoute discloses where PEMF has been used to improve wound healing (Paragraph [0012]).  
Ramdas, particularly the thermal treatment means to be a PEMF means described by Ron Edoute in order to enhance/improve the multi-modal treatment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results and/or a simple substitution of one known tissue heating means for another to yield predictable results (MPEP 2143).  

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramdas, Rocha, Young, Smith and Houser as applied to claim 1 above, and further in view of U.S. Publication No. 2010/0298744 to Altshuler et al. “Altshuler 2”.  
As for Claim 31, Ramdas, Rocha, Young, Smith and Houser discloses a multi-modal treatment device as described above.  However, the art of record does not appear to include a means to determine if the applicator is aligned with the target as now claimed.  
Altshuler 2 teaches from within a similar field of endeavor with respect to ultrasound treatment (Paragraph [0004]) wherein prior to the initiation of ultrasound treatment, the system determines if it is safe and/or efficient (e.g. transducer positioned correctly or “aligned” with the target) to deliver energy to the target site via ultrasound imaging (Paragraphs [0014]-[0016], [0076] and [0085]-[0087] and [0103]-[0104]).  
Accordingly, it would have been obvious to a person skilled in the art to have modified the multi-modal treatment device as described by Ramdas, Rocha, Young, Altshuler and Houser to determine if the treatment means is over the target (e.g. properly positioned) as described by Altshuler 2 in order to increase/enhance patient safety.  Moreover, such a modification merely involves combing prior art elements according to known techniques to yield predictable results (MPEP 2143).  

Claims 7, 9-12, 14, 18-21, 23 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0200487 to Ramdas, Rocha Young, U.S. Publication No. 2007/0141106 to Bonutti et al. “Bonutti” and Smith.  
With respect to Claims 7,  9-12, 14, 18-21, 23 and 32-33, Ramdas discloses a portable electronic therapy device (e.g. for pain management, healing, fitness, cosmetic and topical delivery related applications) including automatic controlled application of energies along with feedback control using sensors for improved synergistic effects for optimal therapeutic results (Abstract).  In one embodiment, Ramdas discloses where the different kinds of energies include ultrasound and heat (Paragraphs [0001]-[0004], [0009]-[0014] and [0024]) to provide a synergistic effect leading to better and faster treatment (Paragraphs [0025]-[0031] and [0065]).  Ramdas explains that the ultrasound is delivered continuously (e.g. 100% duty cycle) or pulsed (Paragraph [0034]) within a range of .5 MHz to 10 MHz, utilizes intensities within the range of .05 W/cm2 to 3 W/cm2 (Paragraph [0047]) and may be delivered simultaneously with the thermal treatment (Paragraph [0090]).  Examiner notes that in order to apply the ultrasound in the aforementioned manner, Ramdas’ system would include steps of receiving electrical power from a power source, generating an electrical signal in a range of about 20 KHz to about 5 MHz, converting the electrical energy into ultrasonic energy and applying the applicator to the skin of the user in its broadest reasonable interpretation.  Examiner also notes that while Ramdas does not explicitly state where the combined treatment “reduces biofilm”, one skilled in the art would readily understand that use of the device to promote wound repair (e.g. healing) would reduce biofilms (e.g. infections) in the wound in its broadest reasonable interpretation.
Rocha discloses a therapeutic ultrasound system and method for treating chronic rhinosinusitis (CRS) using continuous (e.g. 100% duty cycle) 1 MHz, 1 W/cm2 ultrasound Rocha's device must have a power source to provide electrical energy.  Rocha explains that an ultrasound gel was placed over the maxillary sinuses and nasal septum prior to ultrasound application (Page 9).  Such gel application would read on the limitation of applying the applicator to the skin of the user to enable transmission of ultrasound energy as claimed.  Examiner notes that Rocha’s system and method would reduce biofilms in its broadest reasonable interpretation.  
For example, Young discloses wherein bacterial biofilms have been implicated in the pathogenesis of CRS and wherein ultrasound has been effective in disrupting (e.g. reducing) such biofilms (Abstract).  Young also discloses wherein the ultrasound application included, for example, pulsed ultrasound at 1 MHz with a pulse duration of 1 ms, pulse interval of 9 ms and a pulse intensity of 1 and .5 W/cm2 applied to the maxillary and frontal sinuses (Page 496).  
Accordingly, it would have been obvious to a person skilled in the art to have used the combined ultrasound and thermal therapy device described by Ramdas on other parts of the body as conventionally described by Rocha and Young in order to reduce biofilms.  Such a modification merely involves use of a known technique to improve similar devices (methods, or products) in the same way and/or applying a known technique to a known device ready for improvement to yield predictable results.  Alternatively, Examiner notes that it would have been obvious to try Ramdas’ device on other parts of the body to reduce biofilm with a reasonable expectation of success (e.g. taught by Rocha and Young).  
However, Ramdas does not expressly disclose wherein the portable device may be combined with other types of treatments such pulsed electromagnetic field treatment (PEMF) and electroshock treatment as now claimed.  In addition, Ramdas does not expressly disclose 
Bonutti teaches from within a similar field of endeavor with respect to devices for applying energy to a patient where an energy unit (e.g. 32 in Figs. 9-10) is configured to apply energy to the body to heat a treatment site (Paragraphs [0077]-[0078]).  Bonutti makes it clear that the energy unit may include ultrasound, RF, magnetic, electromagnetic, acoustic, microwave, laser, optical, thermal, vibratory, or shockwave energies alone or in any combination (Paragraphs [0080]-[0086]).  Examiner notes that the vibratory energy would appear to induce tactile vibrations in its broadest reasonable interpretation.  
Accordingly, at the time of the invention, it would have been obvious to a person skilled in the art to have modified the treatment device described by Ramdas to include a combination of ultrasound and vibration or ultrasound and shockwave or ultrasound and EM or ultrasound and optical energies as described by Bonutti in order to enhance/improve the multi-modal treatment.  Such a modification merely involves combining prior art elements according to known techniques to yield predictable results and/or a simple substitution of one known tissue heating means for another to yield predictable results (MPEP 2143).  
As for the contact sensor, Smith discloses an ultrasound delivery device (Fig. 11) configured to propagate targeted ultrasonic energy (via transducer 62) to the skin for cosmetic and/or therapeutic purposes (Paragraph [0042]).  Examiner notes that the device is handheld in its broadest reasonable interpretation and Fig. 11 depicts an applicator in acoustic contact with a treatment site.  Smith also discloses wherein the device includes an impedance sensor (20 in Fig. 11) used to determine proper skin contact with stored impedance profiles to activate/deactivate the propagation of ultrasonic energy with a device controller (e.g. control circuit) (Abstract; Paragraphs [0002], [0005]-[0007] and [0042]-[0047]).  
	Prior to the effective filing, one skilled in the art would have been motivated to include the conventional feedback and safety components described by Smith in order to enhance treatment and improve user safety.  

Regarding the specific type of biofilm in Claims 12, 14, 21 and 23, Examiner notes that biofilms such as MRSA and MSSA appear to be correlated with CRS and would be present in the nasal cavity of patient’s suffering from extreme and mild forms of CRS.  Thus, by treating CRS with therapeutic ultrasound, Rocha would appear to implicitly reduce at least a portion of MRSA and MSSA present in the targeted area of the body.  

As for Claims 28-29, Examiner notes that a pulsed treatment as described above is considered to be a modulated application of ultrasound with equal frequency steps (e.g. on/off) in its broadest reasonable interpretation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-7, 9-12, 14, 18-21, 23 and 28-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-24 of copending Application No. 15/229804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed toward a multi-modal ultrasound treatment probe with a coupling sensor (e.g. impedance sensor) and a vibration means.  While the current claims specify that the ultrasound energy is used to reduce biofilm, omission of such .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7, 9-12, 14, 18-21, 23 and 28-33 have been considered but are moot in view of the updated grounds of rejection necessitated by amendments.  
However, Examiner will address Applicant’s argument which may still pertain to the rejection above.  
For example, Claim 18 and corresponding depends remain rejected under 35 U.S.C. 112a because Applicant failed to remove the “tactile vibratory treatment” limitations from the claim and has only argued Claim 31 (REMARKS, Page 9).  
As for the prior art arguments of Claim 9, Applicant argues “...the Office has not provided a proper reason as to why would skilled in the art would have combined PEMF with ultrasonic treatment to lead to treating at least one of a maxillary, frontal and ethmoid sinus cavity” (REMARKS, Page 10).  Examiner respectfully disagrees and notes that the modification to include PEMF merely involves a simple substation of one known thermal treatment means for another to yield predictable results (see rejection above).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L COOK/               Primary Examiner, Art Unit 3793